Citation Nr: 0430792	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION


The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The issue currently on appeal is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss.  Although tinnitus and 
hearing loss claims both affect the veteran's hearing, the 
claims are not, per se, inextricably intertwined, and a 
decision pertaining to whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bilateral hearing loss would not have a significant impact on 
the issue of entitlement to service connection for tinnitus, 
which, in many instances, is a separate and distinct 
disability apart from hearing loss.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), quoting Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ("where a decision on one issue 
would have a 'significant impact' upon another, and that 
impact in turn 'could render any review by this Court of the 
decision [on the other claim] meaningless and a waste of 
judicial resources,' the two claims are inextricably 
intertwined.").  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below.  It 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC..  


FINDINGS OF FACT

1.  In an August 1988 decision, the RO denied the veteran 
entitlement to service connection for bilateral hearing loss; 
he was provided notice of the RO's August 1988 decision and 
advised of his appellate rights; he did not perfect an 
appeal; and the August 1988 decision became final.  

2.  Evidence received since the August 1988 decision is not 
relevant or probative, when viewed in conjunction with the 
evidence previously of record, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for bilateral 
hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's August 1988 decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss has not been submitted subsequent to 
the RO's August 1988 decision; the requirements to reopen the 
claim have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  See 38 U.S.C.A. § 5100.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for 
bilateral hearing loss was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.  

This issue was previously denied by the RO in August 1988.  
The veteran was notified of that decision and apprised of his 
rights.  He did not perfect an appeal.  The August 1988 
decision became final.  

It is important to note in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim for entitlement to 
service connection for a bilateral hearing loss.  See 
Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. at 471; Smith 
(Irma), 10 Vet. App. at 332.  If it is determined that such 
evidence has been presented, the claim will be reopened, and 
any required development would then be undertaken on that 
issue.  See Elkins v. West, 12 Vet. App. 209 (1999).  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  In June 2001, the veteran's request to 
reopen his claim for service connection for a bilateral 
hearing loss was received.  In July 2001, VA, via letter, 
informed the veteran of the requirements of VCAA regarding 
both his and VA's participation in this action.  Thereafter, 
an August 2002 statement of the case provided the veteran 
with the appropriate law and regulations regarding VCAA.   
For these reasons, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

New and Material Evidence

In August 1988, the RO denied the veteran entitlement to 
service connection for bilateral hearing loss.  In reaching 
this determination, the RO reviewed the veteran's service 
medical records, VA outpatient treatment reports, the report 
of a VA medical examination, and non-VA outpatient treatment 
records.  The basis for the decision was that, at separation 
from service, his bilateral hearing was within normal range, 
and that any hearing problem noted in service was an acute 
and transitory condition that had resolved by the time the 
veteran was separated from active military service.  In 
addition, no hearing loss was shown present during the one-
year presumptive period following his separation from active 
military service.  

The veteran was provided notice of the RO's August 1988 
decision and advised of his appellate rights.  He did not 
perfect an appeal and the August 1988 decision became final.  
In June 2001, VA received the veteran's request that his 
claim for service connection for bilateral hearing loss be 
reopened.  

The law and regulations provide that, if a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision on the same factual basis.  A substantive appeal 
must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Inasmuch as the veteran did not perfect an appeal to the RO's 
August 1988 rating decision, that decision became final.  
Furthermore, as that decision is the last final denial of the 
claim sought to be reopened, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry pertaining to the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
At this time, the Board points out that clear and 
unmistakable error has neither been established nor alleged 
in the August 1988 decision.  

The evidence submitted subsequent to the August 1988 final 
decision consists of a non-VA physician's copy of a July 1988 
audiologic examination.  This report is a duplicate copy of 
the same report previously reviewed by the RO at the time it 
issued an SOC, in October 1988, pursuant to the veteran's NOD 
of its subsequently final August 1988 decision.  The 
duplicate copy of the private July 1988 examination is 
neither new nor material.  Rather, it is evidence previously 
reviewed.  It is not relevant and probative because it does 
not contain any information that was not previously 
considered, nor does it contain a medical opinion of a nexus 
between any current findings of hearing loss and the 
veteran's military service, based on an examination of the 
veteran and a review of the entire record.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss is not reopened.  See Anglin v. West, 
203 F.3d 1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999); Smith v. West, 12 Vet. App. 312, 315 
(1999); 38 C.F.R. § 3.156(a).  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss is denied.  
REMAND

In July 2001, VA received the veteran's statement in support 
of his request to reopen his claim for bilateral hearing 
loss.  In the statement, he notes that, since his military 
service, he has had a ringing in his ears.  In August 2002, 
VA sent the veteran a duty to assist letter noting the VCAA 
and providing him the requisite notification provisions 
pertaining to his claim for service connection for tinnitus.  
In a November 2002 rating decision, the RO denied the claim 
and, by VA letter in December 2002, the veteran was notified 
of the November 2002 decision denying service connection for 
tinnitus.  In February 2003, he filed a statement in which he 
disagreed with the RO's denial of his claim for service 
connection for his hearing condition, and noted that a 
further brief would follow.  In September 2004, the veteran's 
promised brief was received in the form of an informal 
hearing presentation, which included an expression of his 
dissatisfaction with the denial of his claim for service 
connection for tinnitus.  The Board construes the February 
2003 statement as a Notice of Disagreement (NOD) on the issue 
of entitlement to service connection for tinnitus.  See 
Gallegos v. Gober, 14 Vet. App. 50, 53 (2000).  The veteran, 
however, has not been issued a Statement of the Case (SOC) on 
this issue.  In such situations, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
should remand the matter to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action:  

The RO is to provide the veteran and his 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to service connection for 
tinnitus in accordance with 38 C.F.R. 
§ 19.29, unless that matter is resolved 
by granting the benefits sought, or by 
the veteran's withdrawal of his Notice of 
Disagreement.  See 38 C.F.R. § 19.26; see 
also Manlincon, supra.  If, and only if, 
a timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



